DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11, 16-17 and 19 are pending in this office action.
Claims 12-15, 18 and 20 are cancelled.
Claims 1-11, 16-17 and 19 are amended.
Claims 21-26 are new added claims.
Response to Arguments
Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. 
Based on the amendment the interpretation of claim 4 under 35U.S.C 112(f) is withdrawn.
 For argument directed to rejection of 35 U.S.C 103 based on the amendment:
Applicant’s representative argues in  page 12 that “The United States Supreme Court in Graham v. John Deere Co. of Kansas City noted that an obviousness determination begins with a finding that “the prior art as a whole in one form or another contains all” of the elements of the claimed invention. See Graham v. John Deere Co. of Kansas City, 383 U.S. 1, 22 (U.S. 1966). The Applicant respectfully asserts that the combination of Van and Bolic fails to disclose all of the limitations set forth in claims 1,16, and 19, and consequently does not render obvious claims 1-11, 16-17, and 19”, and for that reason, claims 1-11, 16-17 and 19 are allowable.

Van and Bolic both disclose hardware accelerator included in the hardware and have a set of virtual functions in associating with different VMs. In Van a NIC card transfer data from VM to VM or from VM to internet for remote destination implementing zero-copy. In Bolic drivers in hardware and virtual drivers in communication to accelerate data.
 In response to the “length” of data to be accelerated, the applicant’s argues that size of payload and bytes offset disclosed in Van, makes Van silent about the “length” of data to be accelerated. Data information as quoted by applicant’s representative are as follow:
[0059] “Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple.
[0060] “enabling the host O/S to retrieve a data (D) payload directly from a guest process 55 hosted by a guest O/S and retrieve a packet header portion (H) directly from a kernel buffer of the associated guest O/S 50 and accordingly assemble one or more packets or packet segments, depending upon the size of the payload.”;

 So Van discloses the address of the source where data is located, address where the data is to be transferred, byte off sets and payload size. Van transfer specific data in spedicic address to specific address and the size is the length of data based on bytes offsets. But to clarify Bolic explicitly discloses that the size of data to be transferred is known in advance, part of the tuple and sent to the hardware accelerator:
the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218”;

 To clarify the addresses in a virtualized environment: in a host environment, physical memory is divided into physical addressees and used to execute application in a virtual host addresses. i.e. physical to virtual host addresses .
 Those applications that execute in a host environment share the memory/processor, but for this application let focus on memory. Application that execute in the host are virtual container including virtual machine and/or guest OS/application. Each of this application/container has addresses that make them think that they are physical address while the host control the addresses. For that reason there is a mapping between this addresses as follow:
Guest virtual address[Wingdings font/0xF3] Guest physical address[Wingdings font/0xF3] host virtual address[Wingdings font/0xF3] host physical address .i.e if one of the above address is known all the others can be determined through mapping and assignment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-11, 16-17, 19 and  21-26 are rejected under 35 U.S.C. 103 as being un-patentable over Van et al(US PG-Pubs 2007/0061492)hereinafter “Van” in view of Bolic et al (US PG-Pubs 2016/0210167) hereinafter “Bolic”.
As per claim 1, Van discloses a data transmission method, applied to a host machine, comprising:
a hardware accelerator:
[0016] for virtualized computing system environments that obviate the extra host O/S copying steps required for sending and receiving data over a network connection, thus eliminating major performance problems”;
[0017]” whereby the virtualization software implemented at the host O/S emulates network I/O hardware accelerated-assist operations providing zero-copy packet sending and receiving operations for virtual machines. Such hardware accelerated-assist emulations enable virtual machines present on the same computing system to communicate over an external network, communicate with the host system and/or, communicate with each other, without the overhead of excessive data copy operations”

wherein the method comprises: 
obtaining information required to perform an acceleration operation in a virtual input/output ring of a target virtual accelerator:
[0061] “In the embodiment depicted in FIG. 2(c), the NIC card 21 is provided with hardware -accelerated TCP (TSO) or like network I/O hardware acceleration-assist technology. Thus, as shown in FIG. 2(c), for zero copy receiving, when the guest O/S is aware of the virtualized network I/O hardware acceleration-assist technology, the host O/S 12 maintains a subset of the network state information 30 associated with the guest O/S. 
wherein the information required  to perform the acceleration operation comprises a virtual machine address of to-be- accelerated data and the key of the to- be-accelerated data to the hardware accelerator.:
[0059] “Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple.
[0060] “enabling the host O/S to retrieve a data (D) payload directly from a guest process 55 hosted by a guest O/S and retrieve a packet header portion (H) directly from a kernel buffer of the associated guest O/S 50 and accordingly assemble one or more packets or packet segments, depending upon the size of the payload.”;

and sending the virtual machine address of the to-be-accelerated data and the key of the to- be-accelerated data to the hardware accelerator.
[0061]”Additionally, the NIC hardware 21 itself may be provided, via the host O/S, with the subset of the network state information 30 associated with the guest O/S. Thus, the NIC hardware 21, without intervention by the host O/S, is enabled to directly deliver the header portion (H) of the arrived packet 25, subject to application of firewall rules, to the kernel buffer in the guest O/S 50[0062] For the case of zero copy receive, it should be understood that the network interface card 21 may be programmed with firewall rules that permit delivery of data, i.e., the NIC card 21 is instructed that it can copy some subset of the data to processes.
 [0062] For the case of zero copy receive, it should be understood that the network interface card 21 may be programmed with firewall rules that permit delivery of data, i.e., the NIC card 21 is instructed that it can copy some subset of the data to processes.”
But not explicitly:

Bolic discloses:
wherein the key is a length of the to-be-accelerated data:
[0041]”In some examples, the command channel may be used to transfer the number of the application that a VM needs to use on the hardware acceleration module 218 and the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218”;

Examiner interpretation:

Bolic also discloses a hardware accelerator in fig.3 with a set of virtual functions.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 2, the rejection of claim 1 is incorporated and furthermore Van discloses:
wherein the information required to perform the acceleration operation further comprises a virtual machine physical address used to store an acceleration result:
the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple.

Examiner interpretation:
Bolic also discloses address where the result should be stored or used to store result: [0042]. a data pool(VM address) is used to store the result of the hardware acceleration.
  
As per claim 3, the rejection of claim 1 is incorporated and furthermore Van discloses:
 wherein the virtual machine address of the to-be-accelerated data is a virtual machine physical address of the to-be- accelerated data and wherein the method further  comprises: determining a host physical address of the to-be-accelerated data according to the virtual machine physical address of the to-be-accelerated data
[0020] a) receiving a physical memory address location known from the perspective of a guest O/S and corresponding to a guest process operating under control of the guest O/S which is to receive data from a network packet or provide data for assembly in a network packet; 
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S; 
and a preset mapping relationship between the virtual machine physical address and the host physical address:
[0070] As shown in FIG. 4, the virtual address 202 of a socket buffer in virtual memory that is associated with the guest process 55, and in which the host O/S accesses when emulating hardware -accelerated TCP or like network I/O hardware acceleration-assist technology for sending and receiving data, needs to be first translated into what the guest O/S thinks is a physical address. This requires determining at step 204 whether, from the perspective of the guest O/S, the virtual address is resident in virtual memory space of the guest O/S. If the virtual address is not resident from the perspective of the guest O/S 50, the address is made resident at step 208 which may be accomplished using virtual memory management techniques implementing address translation tables, as well known to skilled artisans.

 and wherein sending the virtual machine address of the to-be-accelerated data to the hardware accelerator comprises: sending the host physical address of the to-be-accelerated data to the hardware accelerator:
[0022] c) enabling host O/S access to the corresponding physical memory location for one of: copying data directly thereto from a received network packet or accessing data located thereat for assembly into a network packet.
Examiner interpretation: the physical address used by the host(hardware acceleration enabled) is the result of translating guest virtual address as in Fig 4-5, and map it to a corresponding physical address of the actual hardware memory/disk.

As per claim 4, the rejection of claim 3 is incorporated and furthermore Van does not disclose:
wherein the hardware accelerator supports a plurality of virtual functions (VFs), wherein, after the determining the host physical address of the to-be-accelerated data, the method further comprises:
querying, from a 3Atty. Docket: 4657-56300 (85054860US05) preset binding relationship between a virtual accelerator and a VF, a target VF bound to the target virtual accelerator; and wherein sending the host physical address of the to-be- accelerated data to the hardware accelerator comprises: sending the host physical address of the to-be-accelerated data to the target VF

wherein the hardware accelerator supports a plurality of virtual functions (VFs):
[0037]” An accelerator application controller 330 may direct the input streaming data from the DMA controller to first accelerator application (app1) 310 or second accelerator application (app2) 320, multiplex first accelerator application (app1) 310 and second accelerator application (app2) 320 to use the DMA write channel; maintain the accelerator status word; raise an interrupt when needed”(Fig. 3).
 wherein, after the determining the host physical address of the to-be-accelerated data:
[0083]”The first and second shared memory spaces may include a group of physical memory pages used for user-kernel space data transfer in a VM and an inter-VM data transfer, and the first and second shared memory spaces may be accessed by the hardware acceleration module for data fetching and writing back.”
 the method further comprises:
querying, from a 3Atty. Docket: 4657-56300 (85054860US05) preset binding relationship between a virtual accelerator and a VF, a target VF bound to the target virtual accelerator:
[0088]”The first and second access requests for the first and second accelerator applications may be executed in a direct memory access (DMA) read operation stage, an accelerator application computation stage, and a DMA write operation stage, where the DMA read operation stage and the DMA write operation stage may be implemented substantially simultaneously. The scheduler module may be configured to schedule the first VM access request and the second VM access request based on a first memory access context associated with the first accelerator application and/or a second memory access context associated with the second accelerator application”.
 
 and wherein sending the host physical address of the to-be- accelerated data to the hardware accelerator comprises: sending the host physical address of the to-be-accelerated data to the target VF:
first memory access context and the second memory access context may be based on RCBs associated the first VM or the second VM accessing the first accelerator application and the second accelerator application, respectively. The scheduler module may be configured to schedule the first VM access request and the second VM access request through insertion of the first access request in a first request queue associated with the first accelerator application and insertion of the second access request in a second request queue associated with the second accelerator application.”
 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].

As per claim 5 the rejection of claim 4 is incorporated and furthermore Van does not disclose:
adding an identifier to the virtual input/output ring of the target virtual accelerator according to an identifier of the target virtual accelerator in the binding relationship after the to-be-accelerated data undergoes acceleration processing.
Bolic discloses:

[0049] “In some examples, the RCB may be a data stack and include a VM identifier, a port identifier, a request state, an application number, a total buffer number, a current buffer number, and a next request pointer. The VM identifier may denote the identifier of the VM from which the request originates. The port identifier may identify the port number of the event channel and may be used to notify the request's VM through the corresponding event channel. Request states may include, for example, DMA READ, DMA WRITE, and DMA FIN (DMA finished). The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.)”;

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].

As per claim 6, the rejection of claim 4 is incorporated and furthermore Van does not disclose:
Selecting an unused target VF from the plurality of VFs, and establishing a binding relationship between the target virtual accelerator and the target VF.;

Selecting an unused target VF from the plurality of VFs, and establishing a binding relationship between the target virtual accelerator and the target VF.;
[0031]” A configuration controller 214 may be configured to load one or more hardware accelerators (e.g., as one or more configware or configuration files, described in more detail below) onto the hardware acceleration module 218. In some embodiments, each hardware accelerator loaded on the hardware acceleration module 218 may be associated with one or more applications implemented on the virtual machines.”

Examiner interpretation:
As the hardware accelerators are created/loaded in the hardware accelerator 218 of fig.2/3, are unused and are associated after creation with the VM 204/208. If the VM finishes its acceleration the VF are available for other VMs [0052]. See also [0032], for creating a list of modules/accelerators in hardware accelerator 218.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].
As per claim 7, the rejection of claim 3 is incorporated and furthermore Van does not disclose:

Bolic discloses:
wherein before sending the host physical address of the to-be-accelerated data to the hardware accelerator, the method further comprises: recording an identifier of the target virtual accelerator.  
  [0045] “A VM (VM1 204 or VM2 208) may notify the coprovisor 302 via an event channel 402, so the request inserter 410—responsible for inserting requests from the VMs into the corresponding request queues—may be invoked when an event notification is received at a backend driver (backend driver 305 in FIG. 3). “
[0049] “The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.). The total buffer number may specify a total number of buffer fragments used by the request”;

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].


adding an identifier to the virtual input/output ring of the target virtual accelerator according to the recorded identifier of the target virtual accelerator after the to-be-accelerated data undergoes acceleration processing.  
 Bolic discloses:
adding an identifier to the virtual input/output ring of the target virtual accelerator according to the recorded identifier of the target virtual accelerator after the to-be-accelerated data undergoes acceleration processing: 
[0092] “The first memory access context and the second memory access context may be based on RCBs associated with the first VM or the second VM accessing the first accelerator application and the second accelerator application, respectively. The controller may be configured to schedule the first VM access request and the second VM access request through insertion of the first access request in a first request queue associated with the first accelerator application and insertion of the second access request in a second request queue associated with the second accelerator application”
Examiner interpretation: 
each access request has an RCB that includes an identifier of the accelerator. An RCB may be a data structure containing the information needed to schedule a request using DMA, and maintained by a coprovisor [0034].The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.).[0049-0050].

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into 

As per claim 9, the rejection of claim1 is incorporated and furthermore Van discloses:
wherein the virtual machine address of the to-be-accelerated data is a virtual machine physical address of the to-be- accelerated data, 
[0020] a) receiving a physical memory address location known from the perspective of a guest O/S and corresponding to a guest process operating under control of the guest O/S which is to receive data from a network packet or provide data for assembly in a network packet; 
[0070] “Once the virtual address associated with the guest process is made resident, i.e., is translated to a physical memory address from the perspective of the guest O/S at step 210, a further step 213 is implemented to ensure that this address remains resident from the perspective of the corresponding guest O/S 50”
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S; 
and wherein the method further  comprises:
 determining a host virtual address of the to-be-accelerated data in a virtual machine memory according to the virtual machine physical address of the to-be-
[0070]”Continuing to step 215, the physical memory address from the perspective of the guest O/S determined at step 210, in turn, needs to be translated into the actual physical address in hardware accessible by the host O/S. This requires determining at step 218 whether, from the perspective of the host O/S 12, the guest physical memory address is resident in the computing system's physical memory. If the guest physical address is not resident from the perspective of the host O/S 12, the address is made resident at step 220 which may be accomplished using standard O/S memory management techniques well known to skilled artisans (e.g., paging from disk). Once the virtual address associated with the guest process is made resident in physical memory, i.e., is translated to a physical memory address from the perspective of the host O/S at step 223, a further step 225 is implemented to ensure that this address remains resident from the perspective of the host O/S 12 until the data is received at the virtual memory address for the guest O/S.
Examiner interpretation: the mapping(preset) from VM addresses virtual and what the guest think as physical is mapped to host virtual and physical address in view of the host. i.e that from Guest virtual address to guest physical address to host virtual address and finally to host physical address.(for example Gainey 2015/0269004 in translating such addresses(0054, 0060 and 0279)

 copying the to-be-accelerated data to a host memory buffer according to the host virtual address of the to-be-accelerated data in the virtual machine memory:
[0022] c) enabling host O/S access to the corresponding physical memory location for one of: copying data directly thereto from a received network packet or accessing data located thereat for assembly into a network packet.
[0058]”program modules and application interfaces 45 enable the host O/S to perform the necessary virtual memory address translations enabling the host O/S network stack to access the socket buffer (or the user space buffer) of an executing process inside the guest O/S, including delivering data directly to the socket buffer in the case of receiving data or, removing data placed at the socket buffer by the guest process when sending data. In the embodiment depicted in FIG. 2(a), the NIC network interface controller device 20 is not provided with accelerated 
Examiner interpretation: in Fig 2(a) the host 12 receive packet data from network and need to be forwarded to guest. The translation is from the physical address of the host to virtual address of the guest in order to access the data directly without copying.

 and determining a host physical address of the to-be-accelerated data in the host memory buffer according to a host virtual address of the to-be-accelerated data in the host memory buffer and a preset mapping relationship between the host virtual address and the host physical address:
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S;
Examiner interpretation: the mapping (preset) from VM addresses virtual and what the guest think as physical is backed by host virtual memory and it is mapped to host virtual and physical address in view of the host. i.e that from Guest virtual address to guest physical address to host virtual address and finally to host physical address. The translation tables includes four addresses (guest virtual and physical and host virtual and physical) pointing to each other’s. (See for example Gainey 2015/0269004 in translating such addresses (0054, 0060 and 0279)

As per claim 10, the rejection of claim 9 is incorporated and furthermore Van does not disclose:
 copying the generated acceleration result to the virtual machine memory after the to-be- accelerated data undergoes acceleration processing; and adding an identifier to the virtual input/output ring of the target virtual accelerator according to an identifier of the target virtual accelerator.  
Bolic discloses:

Bolic discloses:
copying the generated acceleration result to the virtual machine memory after the to-be- accelerated data undergoes acceleration processing;:
 [0058] “In another scenario, the request may have completed its data processing (current buffer number=total buffer number). In that case, the request may be marked with DMA FIN state, and the request remover may be invoked to remove this finished request from the related queue”;
[0042] the device driver may initiate the start of the DMA controller in the FPGA accelerator; (7) the DMA controller may transfer the data to the FPGA accelerator in a pipelined way to perform a computation; (8) the DMA controller may transfer the results of the computation back to the data pool; (9) the DMA controller may send an interrupt to the device driver 307 when all the results are transferred to the data pool; (10) the backend driver 305 may send a notification to the frontend driver (207 or 211) that the results are ready, (11) the frontend driver (207 or 211) may wake up the process in sleep state; (12) the process may retrieve the results from the data pool”;
  adding an identifier to the virtual input/output ring of the target virtual accelerator according to an identifier of the target virtual accelerator:
 [0049] “In some examples, the RCB may be a data stack and include a VM identifier, a port identifier, a request state, an application number, a total buffer number, a current buffer number, and a next request pointer. The VM identifier may denote the identifier of the VM from which the request originates. The port identifier may identify the port number of the event channel and may be used to notify the request's VM through the corresponding event channel. Request states may include, for example, DMA READ, DMA WRITE, and DMA FIN (DMA finished). The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.)”;

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic[0083].

As per claim 11 the rejection of claim 5 is incorporated and furthermore Van does not disclose:
wherein after adding the identifier to the virtual input/output ring of the target virtual accelerator, the method further comprises:
 sending an interrupt request carrying the identifier of the target virtual accelerator to the virtual machine corresponding to the target virtual accelerator, to trigger the virtual machine to query the identifier in the virtual input/output ring of the target virtual accelerator according to the identifier of the target virtual accelerator and obtain the acceleration result generated after the to-be-accelerated data undergoes acceleration processing.
Bolic discloses:

[0049] “In some examples, the RCB may be a data stack and include a VM identifier, a port identifier, a request state, an application number, a total buffer number, a current buffer number, and a next request pointer. The VM identifier may denote the identifier of the VM from which the request originates. The port identifier may identify the port number of the event channel and may be used to notify the request's VM through the corresponding event channel. Request states may include, for example, DMA READ, DMA WRITE, and DMA FIN (DMA finished). The application number may specify which accelerator application the request needs to use on the hardware acceleration module (e.g., 0—app0, 1—app1, etc.)”;

sending an interrupt request carrying the identifier of the target virtual accelerator to the virtual machine corresponding to the target virtual accelerator, to trigger the virtual machine to query the identifier in the virtual input/output ring of the target virtual accelerator according to the identifier of the target virtual accelerator 
 [0048]”To support DMA context switching, requests to access the hardware acceleration module 218 may need to become context-aware. Similar to the functionality of a process control block (PCB), each request may have its own request control block (RCB) which may be used by the coprovisor to set up a DMA executing context.

and obtain the acceleration result generated after the to-be-accelerated data undergoes acceleration processing.
[0058] “In another scenario, the request may have completed its data processing (current buffer number=total buffer number). In that case, the request may be marked with DMA FIN state, and the request remover may be invoked to remove this finished request from the related queue”
[0042]” 6) the device driver may initiate the start of the DMA controller in the FPGA accelerator; (7) the DMA controller may transfer the data to the FPGA accelerator in a pipelined way 

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].

As per claim 16, Van discloses a computer, comprising: 
a hardware accelerator:
[0016] for virtualized computing system environments that obviate the extra host O/S copying steps required for sending and receiving data over a network connection, thus eliminating major performance problems”;
[0017]” whereby the virtualization software implemented at the host O/S emulates network I/O hardware accelerated-assist operations providing zero-copy packet sending and receiving operations for virtual machines. Such hardware accelerated-assist emulations enable virtual machines present on the same computing system to communicate over an external network, communicate with the host system and/or, communicate with each other, without the overhead of excessive data copy operations”

a memory configured to store instructions and a processor coupled to the memory and the hardware accelerator, wherein the processor is configured to execute  the instructions: fig. 19,
 which causes the processor to be configured to:
 obtain information required to perform an acceleration operation in a virtual input/output ring of a target virtual accelerator:
[0061] “In the embodiment depicted in FIG. 2(c), the NIC card 21 is provided with hardware -accelerated TCP (TSO) or like network I/O hardware acceleration-assist technology. Thus, as shown in FIG. 2(c), for zero copy receiving, when the guest O/S is aware of the virtualized network I/O hardware acceleration-assist technology, the host O/S 12 maintains a subset of the network state information 30 associated with the guest O/S. Additionally, the NIC hardware 21 itself may be provided, via the host O/S, with the subset of the network state information 30 associated with the guest O/S. 
 wherein the information required to perform the acceleration operation comprises a virtual machine address of to-be-accelerated data and a key of the to-be-accelerated data:
[0059] “Such state information 30 that may be maintained at the host O/S, may include, but is not limited to: source IP addresses, source port numbers, destination IP addresses, destination port numbers, expected packet sequence numbers and byte offsets, and, the corresponding physical memory addresses where headers and data should go for the aforementioned (source, destination, byte offset) tuple.
[0060] “enabling the host O/S to retrieve a data (D) payload directly from a guest process 55 hosted by a guest O/S and retrieve a packet header portion (H) directly from a kernel buffer of the associated guest O/S 50 and accordingly assemble one or more packets or packet segments, depending upon the size of the payload.”;


[0020] a) receiving a physical memory address location known from the perspective of a guest O/S and corresponding to a guest process operating under control of the guest O/S which is to receive data from a network packet or provide data for assembly in a network packet; 
[0021] b) performing an address translation to obtain from the physical memory address location known from the perspective of the guest O/S, a corresponding physical memory location accessible by the host O/S; and, 
[0022] c) enabling host O/S access to the corresponding physical memory location for one of: copying data directly thereto from a received network packet or accessing data located thereat for assembly into a network packet.
Examiner interpretation: 
The physical address used by the host (hardware acceleration enabled) is the result of translating guest virtual address as in Fig 4-5, and map it to a corresponding physical address of the actual hardware memory/disk.

  and perform the acceleration operation on the to-be-accelerated data:
[0031] informing the network interface device to forward the data portion of the network packet directly to the corresponding physical memory location of the guest process. 

But not explicitly:

wherein the key is a length of the to-be-accelerated data:
Bolic discloses:
wherein the key is a length of the to-be-accelerated data:
[0041]”In some examples, the command channel may be used to transfer the number of the application that a VM needs to use on the size of data in the data pool that needs to be transferred to the hardware acceleration module 218, among other similar information. For example, a VM may have a 4 MB data pool, but it may request 256 KB data in the data pool to be transferred for a processing on the hardware acceleration module 218”;

Examiner interpretation:

Bolic also discloses a hardware accelerator in fig.3 with a set of virtual functions.

 It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to incorporate teaching of Bolic into teaching of Van to include a priority based plurality of virtual modules for effecting an acceleration of requests from different VMs, based on priority associated with the request or VM. Such assignment can reconfigure the data structure for each virtual modules in order to use the hardware accelerator efficiently at the highest capacity as possible. Bolic [0083].
Claims 17, 21, 22, 23 are  the computer claims corresponding to method claims  2, 3, 3, 9 and rejected under the same rational set forth in connection with the rejection of claim 2, 3, 3, 9 above.
Claims 19, 24, 25, 26 are  the non-transitory computer readable medium claims corresponding to method claims  1, 2, 3, 3 and rejected under the same rational set forth in connection with the rejection of claims 1, 2, 3, 3 above.
Pertinent art:
US20170177396A1:
	The disclosure hardware-acceleration is used frequently to handle (or offload) tasks that if done on general purpose CPUs would be costly both in terms of CPU and latency. The embodiments provide a method of managing a pool of FPGA workload-specific hardware-acceleration resources (accelerators) together with a group of virtual machines and virtual network functions (operator clouds), wherein after determining that a particular cloud instance is near maximum compute capacity (at risk of overload), accelerators are dynamically assigned to offload certain compute-intensive workloads without having to migrate to a more capable cloud. FPGA implements a vNIC or virtual IO (virtIO) backend whereby the front end of the vNIC or virtual IO provides direct network semantics to the virtual machine (or service function or VNF implemented in a virtual machine). In this embodiment a packet parser/classifier and entire forwarding function including packet editor is implemented in hardware in FPGA.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191